Citation Nr: 0017243	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a blood disorder, 
claimed as Lyme disease.
 

REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran had active service from May 1944 to February 
1946.
 
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 
 
In January 1996, the Board remanded the issue of entitlement 
to service connection for A blood disorder, claimed as Lyme 
disease for further development.  The Board is satisfied that 
such development has been accomplished.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a blood 
disorder, claimed as Lyme disease is plausible.

2.  The preponderance of the evidence is against the 
veteran's claim for service connection for a blood disorder, 
claimed as Lyme disease.


CONCLUSION OF LAW

The veteran does not have a blood disorder, claimed as Lyme 
disease, which is related to an injury or disease incurred or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that he suffers from Lyme 
disease as the result of tick bites in 1945 during field 
exercises at Ft. Knox, Kentucky. 
Factual Background

A review of the record indicates that in August 1992, 
pursuant to a request by the RO, the National Personnel 
Records Center (NPRC) forwarded the veteran's available 
service medical records.  Pursuant to the Board's remand 
instructions, a search for alternative records, such as 
records of the Surgeon General's Office (SGO), was conducted, 
and a report from the SGO obtained in March 1996 revealed 
treatment for urethritis in May 1944, but no other 
significant findings.  Also with this report is a blood test 
result from December 1944 showing a red blood count (RBC) of 
571, a white blood count (WBC) of 8000 and hemoglobin of 91.  
Also with this report is a report from a January 1945 
sedimentation rate examination which is illegible.  The NPRC 
confirmed in March 1996 that it had furnished all available 
medical records in August 1992. 

Among the available service medical records are reports of 
repeated treatment for complaints of knee pain and leg pain 
in 1943 and 1944.  Also included is a report from a special 
examination from January 1945, which included a detailed 
personal history, which included difficulty making hikes 
during basic training due to knee problems.  Complaints of 
leg pain and cramping, when walking for any length of time 
were also noted.  His separation examination contained no 
evidence of leg problems including no findings of varicose 
veins, nor was there other evidence of systemic disease or 
other abnormality shown, with blood serology negative. 

In a February 1993 statement, G.L. Grado, M.D., of the Mayo 
Clinic reported that the veteran " had problems with right 
lower extremity edema since diagnosis of Lyme disease while 
in the military" and that an examination revealed lymphedema 
in the right lower extremity.  In July 1993, the veteran 
stated that he would be examined by Dr. T. Larson of the Mayo 
Clinic in August 1993.  The Board notes that pursuant to the 
Board's remand instructions, the RO attempted to obtain 
medical records from the Mayo clinic in March 1996.
 
The report from an April 1993 VA examination gave a history 
of exposure to tick bites while stationed at Ft. Knox, 
Kentucky in 1945.  A history of the right lower leg having 
become swollen and discolored in the field was given, as was 
a history of subsequent hospitalization for "blood 
poisoning" a few days later.  The veteran gave a history of 
subsequent problems of extreme pain in the right leg, said to 
have been bluish-black from the knee down, and the veteran 
claimed to have been discharged from the service for medical 
reasons.  The physician who administered the April 1993 VA 
examination recommended that the veteran undergo an 
infectious disease consultation to aid in the diagnosis of 
his condition.  This was not done.
 
During his December 1993 hearing, the veteran testified that 
he was bitten by ticks, while resting during a three mile 
hike while serving in active duty.  He testified that his 
legs turned bluish and several days later he became very sick 
and was treated in the hospital for almost three months.  He 
testified that subsequently he had problems with his right 
leg afterwards.  His wife testified that his leg was 
discolored ever since she met him.   He testified that after 
service he underwent electrodiagnostic testing for nervous 
problems involving his legs 8 to 9 years ago at St. Joseph's 
Hospital in Phoenix, Arizona.  It was believed that the 
nervous problems were associated with his Lyme disease.

In August 1996, pursuant to the Board's remand instructions, 
the veteran underwent a VA examination.  A history of tick 
exposure during active duty in 1945 was given, along with a 
history of subsequent hospitalization for illness and severe 
right leg swelling.  A subsequent history of continued right 
lower extremity problems was given after discharge, and he 
indicated that in 1950, he was told by a civilian doctor that 
the illness in his right leg may be due to a tick bite and 
that he was told this was due to Lyme disease.  A history of 
weakness in the right lower extremity resulting in falls was 
given.  Objective findings of the right lower extremity 
showed minimal to moderate varicosities.  There was brownish 
discoloration in both ankles, somewhat more severe in the 
right ankle and foot, with some venous disease in the right 
foot.  The right calf was 42.5 cm on the right, compared to 
40 cm on the left.  No tenderness was noted and Homans sign 
was negative.  He had full range of motion passively, but 
with muscle testing of the right lower extremity, he did not 
have full muscle movement throughout the examination, but 
this was speculated to be possible due to misunderstanding 
the directions or lack of cooperation.  There was no Babinski 
on either side and he had inconsistent sensory findings in 
the lower extremities.  The diagnoses included swelling of 
the right lower extremity probably due to deep venous disease 
in the right lower extremity in the right calf; and varicose 
veins in the right leg, mild to moderate.  The loss of 
sensory and motor function in either leg was questionable at 
this point; there was no evidence of a neurological disease 
of the lower extremities at this time.  The plan was to 
consult for infectious disease and possible ultrasonography 
of both lower extremities to rule out deep venous disease in 
the right calf.  

The report from an October 1996 VA examination for Lyme 
disease included essentially the same history as given in the 
August 1996 examination.  This examination also included the 
same objective findings as the August 1996 examination.  
However, this examination now included analysis of laboratory 
testing to determine whether Lyme disease or residuals 
thereof were in the veteran's system.  The laboratory data 
showed six to eight RBC's per high powered field in his 
urine.  His WBC was 5900, hematocrit was 42.9, and full 
hemogram will come with report.  His Lyme antibody test (IGG) 
was negative on August 13, 1996.  The diagnoses included 
swelling of the right lower extremity probably due to deep 
venous disease in the right lower extremity in the right 
calf; and varicose veins in the right lower leg, mild to 
moderate.  The loss of sensory and motor function in either 
leg was questionable at this point; there was no definite 
objective evidence of peripheral neuropathy.  There was no 
objective evidence of encephalitis or neuropathy that would 
be secondary to Lyme disease.  The antibody was negative and 
there was no objective or laboratory evidence of Lyme 
disease.  There was no indication of an infectious disease 
expert at this time.  The possibility of venous disease in 
his lower extremities was recommended to be considered and 
further evaluation be done for that.  Again, it was stressed 
there was no objective evidence for Lyme disease.

Private treatment records from 1996 through 1997 revealed 
treatment for various complaints and included cardiovascular 
testing, hearing and eye testings.  Also included are 
treatment records relating to injuries to his back and neck 
sustained in a fall in June 1996, when he slipped in a bath 
tub.  In September 1996 follow up records from Mohave 
Neurological noted complaints of no feeling in both feet, 
right more than left, since the June 1996 accident.  There 
was no mention of Lyme disease pathology as playing either a 
part in the accident, or in the subsequent symptoms in this 
report.  The report from a January 1997 follow up examination 
at Havasu Neurological Center also followed complaints 
subsequent to a fall in June 1996, and again included 
complaints of having no feeling in his feet bilaterally, 
right more than left.  The January 1997 Havasu report now 
included a history of Lyme disease while in the service, in 
the medical history.  A January 1997 handwritten Rx sheet 
from Mohave neurologic center included Lyme titers, but 
another handwritten notation suggested these tests will be 
nonconclusive.  A January 1997 laboratory report for a 
Borrelia Burgorferi ABS test included findings of a negative 
index for IgM and negative index for IgG.  The write up 
stated that if the result is negative and Lyme disease is 
still suspected, then follow up testing in two to four weeks 
on a fresh sample should be done. 

In June 1997, the veteran testified at a RO hearing before a 
hearing officer.  He essentially gave the same history of 
events that had been given at the Travel Board hearing, and 
asserted current complaints of the right leg having muscle 
atrophy and swelling around the ankle.  He testified that he 
has neurological problems with the right leg, but no 
cardiovascular problems or diabetes.   His wife testified 
that she was advised by a surgeon that the right leg problems 
appeared to be related to Lyme disease.  She also testified 
that the surgeon also indicated that it looked like blood 
poisoning.  

VA treatment records from 1994 to 1998 primarily concerned 
treatment of prostate cancer and urinary tract pathology.  A 
November 1997 treatment record did note the presence of edema 
in both legs without commenting on etiology.  

The report from an October 1998 VA examination included a 
review of the medical record, including the previous 
examinations pertaining to complaints of pain in the lower 
extremities.  Review of both the clinic chart and claims file 
revealed no evidence of Lyme serology done.  The objective 
findings included the right lower extremity to be 44 cm 
around below the knee , as opposed to 41 cm on the left.  
This was believed to be possibly lymphedema there.  There was 
not much soft tissue edema and there was hemosiderin staining 
starting at midcalf and going down over the right foot.  A 
similar distribution on the left side was noted, but not as 
deeply pigmented as the left.  His walking and gait were 
normal and did not appear to be painful.  There was no 
weakness, muscle atrophy or fasciculations in the lower 
extremities.  He did have decreased pinprick, soft touch, 
temperature and vibrations below the right knee down to the 
to foot.   The area of decreased sensation was present on the 
left, but more on the medial aspect, with normal sensation 
elsewhere.  Reflexes and pulses were equal.  The diagnoses 
rendered included swelling of the right lower extremity 
probably due to deep venous disease in the right lower 
extremity in the right calf; pain and decreased sensation the 
right lower extremity below the knee of uncertain etiology 
and varicose veins in the right lower leg, mild to moderate.  
There was no evidence of motor dysfunction, there was normal 
gait and no muscle atrophy or weakness.  There was a sketchy 
loss of sensation in the right lower extremity and left lower 
extremity, not related to dermatome pattern.  The was no 
evidence of encephalitis or neuropathy that would be 
secondary to Lyme disease.  He was noted to be getting a Lyme 
serology to be repeated in six weeks to further evaluate for 
Lyme disease.  

An October 1998 laboratory report reported a negative result 
on Lyme AB (IGG) titer.  A December 1998 laboratory report 
yielded the same negative results on Lyme titer.  

In July 1999 the veteran's private physician from First 
Medical Center gave a medical opinion that the veteran has 
all the symptoms of Lyme disease, including fatigue, 
concentration and memory problems, extreme joint pain, and 
occasional rash.  He opined that the continual weakness of 
the veteran's legs are as likely as not the result of Lyme 
disease.  The physician noted that chronic Lyme disease can 
occur over years, and that the veteran's complaints are 
definite symptoms of a chronic Lyme condition caused by a 
tick infestation.  The history of this infestation was noted 
to be 50 years ago.  An addendum to this opinion drafted by 
the same physician was that upon review of the medical record 
that the veteran has Lyme disease.  The history of the 
veteran contracting Lyme disease inservice was again given.  

Hearing testimony from another hearing held in July 1999 
before a hearing officer at the RO again included the 
assertions that his current leg problems were caused by Lyme 
disease or blood poisoning due to tick bites received in the 
service.  He testified that at present, his treating doctors 
advised him that he is losing feeling in his legs and that 
this was probably caused by the time he endured blood 
poisoning in the service.  

Another VA examination was conducted in December 1999.  A 
history was given of tick bites on the legs sustained in 1944 
at Fort Knox.  Treatment with unknown antibiotics was also 
given.  Current symptoms included complaints of weakness and 
numbness in the right leg.  The right leg exam noted 
varicosities and lymphedema and venous stasis changes.  There 
was no evidence of neuropathy or skin lesions.  The 
diagnostic test history included the findings of the Lyme 
disease antibody tests to be negative in August 1996 and 
October 1998.  The diagnosis rendered was deep cellulitis of 
the leg, with systemic sepsis most likely in 1944.  The 
present diagnosis was varicosities, venous stasis 
insufficiency.  There was no evidence of Lyme disease, with 
no evidence of neuropathy, antibodies carditis or paresis.  
Objective findings were lacking.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U. S.C.A. 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 3.303(d) 
(1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In the present case, a review of the record does show a 
medical diagnosis of Lyme disease given by his private 
physician in January 1997.  The veteran's testimony that he 
was bitten by ticks in active service is accepted as true for 
the purposes of well-groundedness and the private medical 
opinions provide a sufficient nexus to well ground the claim.  
See Caluza.  As available medical records have been obtained, 
and VA examinations have been conducted, which sufficiently 
address the issue, there is no need for further development.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991) is satisfied 
and will proceed with a review of the appellant's claim on 
the merits.
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon review of the overall evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for A blood disorder, claimed as 
Lyme disease.  Repeated VA examinations in 1996, 1998 and 
1999 revealed no objective evidence that the veteran has Lyme 
disease.  His lower limb pathologies were repeatedly found to 
be due to venous problems, which were most recently diagnosed 
as varicosities and venous stasis insufficiency in December 
1999.  The veteran not only lacked objective evidence of Lyme 
disease, such as neuropathy on the repeated VA examinations, 
but repeated laboratory findings in August 1996, October 1998 
and December 1998 were negative for Lyme antibodies.  While 
the Board acknowledges that the veteran's private physician 
gave the veteran a diagnosis of Lyme disease in January 1997, 
and related this to service, this evidence is outweighed by 
the detailed physical examinations with claims file review 
and repeated laboratory testing that concluded the veteran 
does not have Lyme disease.  

There is also no objective evidence, apart from the veteran's 
own history, that he sustained Lyme disease, blood poisoning 
or any other tick borne disorder during active duty.  The 
Board accepts the veteran's testimony as true that he was 
bitten by ticks inservice, which is bolstered by service 
records which noted difficulty making hikes during basic 
training due to knee problems, along with complaints of leg 
pain and cramping, when walking for any length of time.  
However, there is no evidence of lengthy hospital treatment 
for illness or of abnormalities such as swelling and 
discoloration of his legs shown in service, which was 
asserted by the veteran in his hearing testimony and repeated 
contentions that comprised a significant portion of the 
medical histories throughout repeated VA examinations, as 
well as in private treatment records.  The service medical 
records to the contrary, revealed no evidence of lower 
extremity abnormality or of systemic disease on separation 
examination, which appears contrary to the veteran's repeated 
assertions that he was discharged from service due to his 
poor health following treatment for serious right leg 
pathology.  Evidence of lower extremity problems are not 
medically shown until the early 1990's, nearly fifty years 
after service.  

In light of the above, the veteran's claim for service 
connection for a blood disorder, claimed as Lyme disease must 
be denied.

ORDER

Entitlement to service connection for a blood disorder, 
claimed as Lyme disease is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

